Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Eastern Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was discovered trying to enter the prison yard with numerous items concealed in towels and clothing in the bottom of his net bag. At the conclusion of a tier II disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rule prohibiting smuggling. An unsuccessful administrative appeal of that determination prompted petitioner to commence this CPLR article 78 proceeding seeking annulment.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report and petitioner’s admission that he was attempting to bring the items into the yard (see Matter of Raqiyb v Goord, 24 AD3d 1013, 1013 [2005]). Petitioner’s remaining contentions have been considered and, to the extent preserved, are without merit.
Mercure, J.P., Peters, Spain, Kane and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.